Case 1:17-cr-00404-KAM Document 232 Filed 12/11/18 Page 1 of 4 PageID #: 788
                                                 U.S. Department of Justice


                                                 United States Attorney
                                                 Eastern District of New York
MTK                                              271 Cadman Plaza East
F. #2016R00614                                   Brooklyn, New York 11201



                                                 December 11, 2018

By Hand and ECF

The Honorable Kiyo A. Matsumoto
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Ekram Sejdija
                     Criminal Docket No. 17-404 (S-1)(KAM)

Dear Judge Matsumoto:

               The government respectfully submits this letter in advance of the defendant
Ekram Sejdija’s sentencing in the above-captioned case, which is scheduled for December
21, 2018 at 11:00 a.m. On March 22, 2018, the defendant pleaded guilty pursuant to a plea
agreement before Your Honor, to one count of money laundering conspiracy, in violation of
18 U.S.C. § 1956(h). For the reasons set forth below, the government respectfully requests
that the Court impose a sentence of incarceration at or near 16 months, the top end of the
applicable United States Sentencing Guidelines (“U.S.S.G.” or the “Guidelines”).

  I.   Background

              The Pre-Sentence Investigation Report (“PSR”) accurately sets forth the
offense conduct. On or about May 31, 2017, the defendant’s co-conspirator, Albert Veliu,
received $180,000 in cash from a DEA confidential source who represented the funds to be
proceeds of narcotics trafficking. PSR ¶ 31. On June 2, 2017, the defendant provided Albert
Veliu’s brother, Alban Veliu, with a $50,000 check in exchange for $50,000 in cash. Id. ¶
32. On June 6, 2017, Alban Veliu provided the DEA confidential source with the
defendant’s “clean” check. The check was dated June 9, 2017 and written on the account of
the defendant’s company, “V&E General Construction LLC.” Id. ¶ 33. On June 8, 2017, the
defendant texted Albert Veliu and reminded Veliu to provide him with the agreed upon
fraudulent invoices that could be used to support the illicit $50,000 check.
Case 1:17-cr-00404-KAM Document 232 Filed 12/11/18 Page 2 of 4 PageID #: 789



 II.   Guidelines Calculation

              The government’s Guidelines calculation, as set forth in the parties’ plea
agreement, is as follows:

              Base Offense Level (§ 2S1.1(a)(2))                                                 8

              Plus: Funds exceeded $40,000 (§ 2B1.1(b)(1)(D))                                   +6

              Plus: Conviction under 18 U.S.C. § 1956 (§ 2S1.1(b)(2)(B))                        +2

              Total:                                                                            16

               The Probation Department calculated that the defendant’s criminal history
score is 0, and that his criminal history category therefore is I. PSR ¶ 70. After two levels
are subtracted from the total offense level of 16 to reflect the defendant’s acceptance of
responsibility, the resulting offense level is 14. This results in an applicable Guidelines
range of 15 to 21 months’ imprisonment.

               Probation, however, calculated a lower applicable Guidelines range based on
the application of a two-level minimal role reduction, pursuant to U.S.S.G. § 3B1.2(b) See
PSR ¶ 61. The government does not object to this two-level reduction. Accordingly, the
government agrees that the total offense level is 12. This results in an applicable Guidelines
range of 10 to 16 months’ imprisonment.

III.   Analysis

               The government respectfully submits that a top of the Guidelines sentence is
appropriate in light of the factors set forth in 18 U.S.C. § 3553(a). Interpreting the Supreme
Court’s decision in United States v. Booker, the Second Circuit has held that “sentencing
judges remain under a duty with respect to the Guidelines . . . to consider them, along with
the other factors listed in section 3553(a).” United States v. Crosby, 397 F.3d 103, 111 (2d
Cir. 2005). “While district courts enjoy discretion following Booker, that discretion must be
informed by the § 3553(a) factors[.]” Id. at 132 (internal quotation marks omitted). In this
case, the factors set forth in 18 U.S.C. § 3553(a) weigh in favor of a top of the Guidelines
sentence.

               A top of the applicable Guidelines sentence is appropriate because it reflects
the seriousness of the defendant’s crime of participating in a conspiracy to launder funds,
while also accounting for his acceptance of responsibility in pleading guilty, and his personal
history and characteristics. The defendant was a willing participant in a scheme that
laundered over $800,000 dollars in cash which was represented to be narcotics proceeds by a
DEA confidential source. Indeed, the recorded conversations captured between Albert Veliu
and the defendant demonstrate the defendant’s eagerness to assist Veliu in laundering the
funds. Moreover, the defendant’s insistence that he receive “papers,” i.e., fraudulent
invoices, to support the “clean” checks are indicative that this was not the defendant’s first

                                               2
Case 1:17-cr-00404-KAM Document 232 Filed 12/11/18 Page 3 of 4 PageID #: 790



foray into the laundering of illicit proceeds. In fact, just one month prior on May 4, 2017, the
following telephone conversation took place between the defendant and Albert Veliu:

              VELIU:         I wanted to ask you something bud.

              SEJDIJA:       Whatever you want.

              VELIU:         If I gave you . . . do you have a company?

              SEJDIJA:       Yes.

              VELIU:         If I give you money and you write me a check to
                             another company?

              SEJDIJA:       As much as you want.

              VELIU:         No as much as I want, but I’ll tell you how much I
                             have.

              SEJDIJA:       However much you like.

              VELIU:         243

              SEJDIJA:       243 when do you want it?

              VELIU:         Well for, how quick can you give me a check? I'm
                             thinking . . .

              SEJDIJA:       I’ll send the check now.

              VELIU:         Yeah?

              SEJDIJA:       They you go ahead and . . . I’ll tell you in person
                             because I don’t like to talk about some things over
                             the phone and I’ll explain how that goes.

              VELIU:         Yes, yes I know but I have, I have a limit that when
                             I get that check it will take about a week and then
                             the money is supposed to be there. That’s the issue.

              SEJDIJA:       You are my employee.

              VELIU:         Yes.

              SEJDIJA:       And I did some work for you and you do the things
                             that need to be done.



                                               3
Case 1:17-cr-00404-KAM Document 232 Filed 12/11/18 Page 4 of 4 PageID #: 791



                While the defendant ultimately did not launder the $243,000 proposed by Veliu,
his willingness to do so at a moment’s notice is disturbing and refutes defense counsel’s
suggestion that the laundering of the $50,000 was simply a spot on the defendant’s “otherwise
law-abiding life.” 1 Indeed, approximately one month later, the defendant made good on his
promise to launder “as much as you want” when he agreed to launder $50,000 for Veliu. Thus,
based on the charged conduct accounted for in the plea agreement, and the defendant’s
willingness to launder nearly a quarter- million dollars in funds, the government believes that a
top of the Guidelines sentence is warranted in this matter.

                A top of the Guidelines sentence is also necessary here in order to ensure that the
sentencing goals of specific and general deterrence are appropriately met. With respect to
specific deterrence, the imposition of a meaningful prison sentence will likely deter the
defendant from reoffending. With regard to general deterrence, a top of the Guidelines
sentence will send a strong message to the community that this type of criminal conduct will be
punished with a term of incarceration. Such a sentence will make plain that money laundering, a
crime that allows criminals to reap the fruits of their misdeeds, will simply not be tolerated.

IV.    Conclusion

                For the foregoing reasons, the government respectfully requests that the Court
impose a sentence at or near 16 months, the top end of the applicable Guidelines, which is
sufficient, but not greater than necessary, to achieve the goals of sentencing. See U.S.S.G. §
3553(a)(2).

                                                     Respectfully submitted,

                                                     RICHARD P. DONOGHUE
                                                     United States Attorney

                                             By:      /s/
                                                     Michael T. Keilty
                                                     Assistant U.S. Attorney
                                                     (718) 254-7528

cc:    Lance Lazarro, Esq. (by ECF)
       Clerk of Court (KAM) (by ECF)




       1
         The Superseding Indictment in this matter alleges that the defendant Dilber Kukic
ultimately laundered the $243,000 for Veliu.

                                                 4
